DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the filing of the application on 01/24/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
2.	Claims 20-34 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
	Regarding independent claim 20, Park et al was the closest prior art of record, Park et al discloses a wireless power transmitting apparatus including a first transmitting coil; a second transmitting coil; a third transmitting coil on the first transmitting coil and the second transmitting coil; and a substrate to accommodate the first transmitting coil, the second transmitting coil, and the third transmitting coil, however this prior art of record does not discloses the specific structure configuration of the claimed wireless charging apparatus comprising: a housing; and a coil disposed on the housing, wherein the housing comprises: a flat part including a hole; an inner wall corresponding to the hole; and an outer wall corresponding to an edge of the flat part, wherein the coil is disposed between the inner wall and the outer wall, and wherein a first distance between the coil and outer wall is longer than a second distance between the coil and 
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 21-26 which depends on claim 20, these claims are allowable for at least the same reasons given for claim 20.
Regarding independent claim 27, Park et al was the closest prior art of record, Park et al discloses a wireless power transmitting apparatus including a first transmitting coil; a second transmitting coil; a third transmitting coil on the first transmitting coil and the second transmitting coil; and a substrate to accommodate the first transmitting coil, the second transmitting coil, and the third transmitting coil, however this prior art of record does not discloses the specific structure configuration of the claimed wireless charging apparatus comprising: a shield; and a coil disposed on the shield, wherein the shield comprises:  3Serial No.:16/633,682Docket No.: HI-1666 a flat part including a hole; an inner wall corresponding to the hole; and an outer wall corresponding to an edge of the flat part, wherein the coil is disposed between the inner wall and the outer wall, and wherein the coil is spaced apart from the inner wall and spaced apart from the outer wall, as currently claimed in the particular structure arrangement in combination with limitations from the rest of the claim. 
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 

Regarding independent claim 34, Park et al was the closest prior art of record, Park et al discloses a wireless power transmitting apparatus including a first transmitting coil; a second transmitting coil; a third transmitting coil on the first transmitting coil and the second transmitting coil; and a substrate to accommodate the first transmitting coil, the second transmitting coil, and the third transmitting coil, however this prior art of record does not discloses the specific structure configuration of the claimed wireless charging apparatus comprising: a shield; and a coil disposed on the shield, wherein the shield comprises: a flat part including a hole; an inner wall corresponding to the hole; and an outer wall corresponding to an edge of the flat part, wherein the coil is disposed between the inner wall and the outer wall, wherein the coil includes a first coil layer and a second coil layer on the first coil layer, wherein the outer wall includes a recess, wherein heights of the outer wall and the inner wall are equal to or greater than a sum of heights of the first coil layer and the second coil layer, and  5Serial No.: 16/633,682Docket No.: HI-1666 wherein a part of the first coil layer and a part of second coil layer are disposed in the recess, as currently claimed in the particular structure arrangement and the particular scheme in combination with limitations from the rest of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takahashi et al (US 2017/0126059 A1) discloses a contactless power supply system includes: a power supply pad including a power supply core formed of a magnetic material, and a power supply coil that uses the power supply core as a magnetic path; and a filter circuit including an inductor coil, the filter circuit being connected to the power supply pad, however does not discloses the specific structure configuration and operation of the claimed apparatus and system.
Kusaka et al (US 2013/0249307 A1) discloses a wireless communication apparatus with high transceiver coil mounting density, provided is a wireless communication apparatus comprising a plurality of differential coil pairs that respectively transmit and receive differential signals to and from a plurality of external differential coil pairs, through magnetic coupling, however does not discloses the specific structure configuration and operation of the claimed apparatus and system.
Partovi et al (US 2009/0096413 A1) discloses a system and method for variable power transfer in an inductive charging or power system. In accordance with an embodiment the system comprises a pad or similar base unit that contains a primary, which creates an alternating magnetic field. A receiver comprises a means for receiving the energy from the alternating magnetic field from the pad and transferring it to a mobile device, battery, or other device, however does not discloses the specific structure configuration and operation of the claimed apparatus and system.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.				/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836